Case 2:20-cv-11462-DML-RSW ECF No. 1 filed 06/05/20          PageID.1    Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

    MICHELLE HARRIS (FKA HENRY),

                  Plaintiff,

    vs.                                            Case No. 20-

    LIFE INSURANCE COMPANY
    OF NORTH AMERICA,

               Defendant,
    ________________________________/

    DONALD W. BUSTA, JR. (P67544)
    Attorney for Plaintiff
    LEVINE BENJAMIN, P.C.
    100 Galleria Officentre, Suite 411
    Southfield, Michigan 48034
    Phone (248) 352-5700
    Fax (248) 352-1312
    dbusta@levinebenjamin.com
     ________________________________/


                                  PLAINTIFF’S COMPLAINT


           NOW COMES Plaintiff, MICHELLE HARRIS, by and through her attorneys,

    DONALD W. BUSTA, JR, and LEVINE BENJAMIN, P.C., and for her Complaint

    against Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA, states

    as follows:

           1.     At all times, relevant hereto, Plaintiff, MICHELLE HARRIS, is a

    resident of the City of Farmington Hills, County of Oakland and State of Michigan.




                                               1
Case 2:20-cv-11462-DML-RSW ECF No. 1 filed 06/05/20           PageID.2   Page 2 of 4



          2.     At all times, relevant hereto, Defendant, LIFE INSURANCE

    COMPANY OF NORTH AMERICA, is a foreign insurance corporation in good

    standing and continuously conducting business throughout the State of Michigan.

          3.     At all times, relevant hereto, Defendant, LIFE INSURANCE

    COMPANY OF NORTH AMERICA, was compensated for and provided Long-

    Term Disability coverage pursuant to the terms of a group employee benefits plan

    provided for the benefit of Plaintiff, MICHELLE HARRIS, and other employees, by

    their employer.

          4.     The Long-Term Disability insurance policies issued by Defendant,

    LIFE INSURANCE COMPANY OF NORTH AMERICA, are group employee

    benefit plans covered by and within the meaning of the Employee Retirement

    Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

          5.     The terms of said contracts of insurance obligated Defendant, LIFE

    INSURANCE COMPANY OF NORTH AMERICA, to provide Plaintiff, MICHELLE

    HARRIS, with Long-Term Disability Benefits, in the event that Plaintiff was

    rendered unable to work due to injury, disease or other medical condition.

          6.     That Plaintiff, MICHELLE HARRIS, suffers from a major depressive

    disorder, generalized anxiety disorder, cervical stenosis/ radiculopathy, chronic

    myalgias and fibro myositis. As a result, Plaintiff’s conditions have made it

    impossible for her to work.

          7.     Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA,

    has wrongfully denied Plaintiff’s Long-Term Disability Benefits.

          8.     Defendant’s denial of benefits was arbitrary and capricious and was

    contrary to medical and other evidence that overwhelmingly supports Plaintiff’s
                                                2
Case 2:20-cv-11462-DML-RSW ECF No. 1 filed 06/05/20                PageID.3    Page 3 of 4



    claim of total and permanent disability. Defendant’s refusal to pay Plaintiff’s

    benefits therefore amounts to a breach of the contract for insurance.

             9.       Plaintiff, MICHELLE HARRIS, has exhausted all required appeals

    and/or        reconsideration   processes   provided    by   Defendant;    nevertheless,

    Defendant refuses to resume payment of benefits rightfully due and owing to

    Plaintiff.

             10.      Plaintiff, MICHELLE HARRIS, is a person empowered to bring a civil

    action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to comply with the

    Act and pay Long-Term Disability Benefits to Plaintiff.

             11.      29 U.S.C. § 1132(a)(1)(B) reads as follows:

                      (a)    Persons Empowered to Bring a Civil Action
                             A civil action may be brought –

                             (1)    by a participant or beneficiary –

                                    (B)    to recover benefits due to her under the
                                    terms of the plan, to enforce her rights under the
                                    terms of the plan, or to clarify her rights to future
                                    benefits under the terms of the plan[.]

             12.      As a result of Defendant’s wrongful denial of Long-Term Disability

    Benefits, Plaintiff, MICHELLE HARRIS, has sustained the following damages,

    including, but not limited to:

                      (a)    Loss of past, present and future income in the form of wage
                             loss compensation benefits;

             WHEREFORE, Plaintiff, MICHELLE HARRIS, prays for Judgment in her

    favor and against the Defendant, LIFE INSURANCE COMPANY OF NORTH

    AMERICA, in whatever amount she is found to be entitled, in addition to costs,

    interest and attorney fees.

                                                     3
Case 2:20-cv-11462-DML-RSW ECF No. 1 filed 06/05/20    PageID.4     Page 4 of 4




                                       Respectfully submitted,

                                       LEVINE BENJAMIN, P.C.


                                       /s/ DONALD W. BUSTA, JR
                                       Attorneys for Plaintiff
                                       100 Galleria Officentre, Suite 411
                                       Southfield, MI 48034
                                       Phone (248) 352-5700
                                       Fax (248) 352-1312
                                       dbusta@levinebenjamin.com
    Dated: June 5, 2020




                                         4
